Nicor Gas CompanyForm 10-K Exhibit POWER OF ATTORNEY The undersigned, a Director, Officer, or Director and Officer of Nicor Inc. and Northern Illinois Gas Company (doing business as Nicor Gas Company), Illinois corporations, hereby authorizes any officer of Nicor Inc. and each of them, to execute in the name and on behalf of the undersigned as such Director, Officer, or Director and Officer, the 2009 Annual Reports on Form 10-K of Nicor Inc. and Nicor Gas Company (and any amendments thereto) to be filed pursuant to the Securities Exchange Act of 1934. Date:February 19, 2010 /s/ ROBERT M. BEAVERS, JR. Robert M.
